Citation Nr: 1648380	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2011 rating decision of the VA Regional Office in Detroit, Michigan that denied service connection for PTSD.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD related to traumatic in-service experiences for which service connection should be granted.  Review of the record discloses that a private psychologist diagnosed PTSD in September 2009 and that he was given a diagnosis of depressive disorder on VA examination in April 2011.  In the November 2016 Written Brief Presentation, his representative contends and the Board agrees that in light of the holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009), the issue of entitlement to service connection for PTSD must be expanded to include any diagnosed psychiatric disorder.  This has been done on the title page of this decision and hereafter. 

At the outset, the Board observes that on VA form 9 (substantive appeal) received in April 2013, the Veteran requested a videoconference hearing.  The record shows that although the AOJ sent him a letter in July 2013 responding to this request, it does not appear that a hearing was scheduled or that the Veteran cancelled the request.  On Remand, the Veteran should be scheduled for a videoconference hearing before the Board.  


Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a videoconference hearing in accordance with applicable procedures.  Inform him that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.110 (b) (2016).


